Citation Nr: 0947280	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, to include a heart disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and V.T.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma.  

In August 2007, the Veteran and a witness testified before a 
RO Decision Review Officer in Muskogee, Oklahoma.  A 
transcript of that hearing is of record.

In May 2009, the Veteran and a witness testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  

The RO styled the issue as two issues: entitlement to service 
connection for rheumatic fever and entitlement to service 
connection for coronary artery disease (claimed as heart 
condition), including as secondary to rheumatic fever.  The 
Board finds that the evidence of record reflects that the 
Veteran is claiming a heart disability as a residual of 
rheumatic fever; therefore, the Board has styled the issue as 
such.

A motion to advance this case on the Board's docket was 
received by the Board on May 22, 2009.  This motion was 
granted by the Board on May 22, 2009 due to the Veteran's 
advanced age.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2009). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran has been diagnosed with moderate-severely 
decreased left ventricular ejection fraction, bilateral 
atrial enlargement, and mild to moderate mitral 
regurgitation.  The Veteran avers that he had rheumatic fever 
from approximately February 1946 to May 1946 and was 
hospitalized at Camp Crowder, Missouri.  He further avers 
that the rheumatic fever is the cause of his current heart 
disabilities.  

Subsequent to certification of the appeal to the Board, new 
evidence has been associated with the claims file.  In 
November 2009, the Board received an opinion from D.A.H., 
M.D., a copy of a VA opinion by Dr. P.C., internet articles 
from the Texas Heart Institute, May 2006 records from P.C.H., 
M.D., and an application for health benefits.  The Board 
notes that the May 2006 records from Dr. P.H. have already 
been considered by the RO and that the application for health 
benefits does not appear probative of the issue.  The 
remainder of the evidence has not been considered by the RO 
in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In November 2009 correspondence, the Veteran 
requested that the Board remand his case for the agency of 
original jurisdiction (AOJ) to review this new evidence.

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence 
must be referred to the AOJ if such evidence is not 
accompanied by a waiver of AOJ jurisdiction.  In the present 
case, as the Veteran has not waived RO consideration of the 
November 2009 evidence, the Board must remand the claim to 
the RO.

The Board notes that a December 2006 private medical report 
from Dr. D.H. states that the Veteran has a new diagnosis of 
atrial fibrillation.  Subsequent private medical records, 
dated in June 2007 from Dr. D.H. do not reflect such a 
diagnosis.  In addition, the evidence of record does not 
address an etiology of this condition.  The Board finds that 
a VA examination and opinion to determine whether the Veteran 
has a current atrial fibrillation disability, and if so, the 
etiology of any such disability, would be useful to the 
Board.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination 
with a cardiologist, or appropriate 
specialist, to identify the nature and 
etiology of all current cardiac disability, 
to include whether or not the Veteran has 
current cardiac disability manifested by 
atrial fibrillation.  All necessary tests 
should be performed.  The examiner is 
requested to furnish an opinion concerning 
whether it is at least as likely as not (50 
percent or greater) that any or all 
identified cardiac disability, to include 
atrial fibrillation, is etiologically 
related to rheumatic fever.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.

The clinician is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  The clinician should review 
the claims folder, to include this remand, 
and this fact should be noted in the 
accompanying medical report.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

2.  Readjudicate the issue on appeal, 
considering all evidence, to include the 
evidence associated with the claims file in 
November 2009, and any evidence not 
considered at the time of the most recent 
supplemental statement of the case in 
October 2007.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

(The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  Please 
note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling 
is requested.)





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



